Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,483,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath or Declaration 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414). More specifically 37 C.F.R. 1.175 recites: 
“… the inventor, or each individual inventor who is a joint inventor of a claimed invention, must execute an oath or declaration for the reissue application, except as otherwise provided in 37 CFR 1.175(c) …
For continuation or divisional reissue applications, a copy of the inventor’s oath or declaration from the earlier-filed reissue application may be used, provided that: (1) the inventor, or each joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided in 37 CFR 1.64 …”
In addition 37 C.F.R. 1.175(c) recites: 
“A broadening reissue application must be applied for by all of the inventors (patentees), that is, the original reissue oath/declaration must be signed by all of the inventors”.
Accordingly, the Oath or Declaration filed on April 16/2020 is found defective because it fails to include inventor’s signature. 

Claim Rejections - 35 USC § 251
Claims 1-30 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
More specifically, the Oath/Declaration submitted on April 16th, 2020 is only signed by the assignee and the inventor’s signature is missing. Since claims 1-30 do not 
Claims 1-30 are rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect in the Oath or Declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
Claims 1-30 would be allowable contingent upon resolution of the rejections recited above.   
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 14, 20, 21, 27 and 30, the prior art of record does not anticipate nor render obvious a method, device and a system performing following steps: determining a synchronization parameter of the synchronization signal, the synchronization parameter comprising an integer part and a fractional part, the integer part representing a positive integer multiple of an [active-stylus] electronic device clock period and the fractional part representing a fractional portion of the [active-stylus] electronic device clock period and wirelessly transmitting information for reception by the touch controller, wherein the information comprises a series of data portions, a successive data portion in the series being separated from a preceding data portion by a time interval, wherein the time interval is based at least in part on the [active-stylus] electronic device clock period, the integer part of the synchronization parameter, and an updated fractional error value, wherein the updated 
With respect to claims 2-13, 15-19, 22-26, 28-29, those claims are allowed by the virtue of their dependency on claims 1, 14, 21 and 27 respectively. 

Reissue Applications
Claims 1-30 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. More specifically the Patent Owner broadened claimed invention by amending preexisting independent claims 1, 14 and 20 and introducing new claims 21-30 which do not recite “active-stylus” but instead use broader phrase “electronic device”.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:

                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/
Primary Examiner, Art Unit 3992


Conferees: 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992